Citation Nr: 0505153	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  94-28 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability claimed as the result of coronary 
artery bypass surgery at a VA medical center in August 1992, 
to include cardiac chest pain, noncardiac chest pain, and 
residuals of infection of the right lower extremity with 
venous insufficiency.

(The issue of entitlement to payment or reimbursement for the 
cost of unauthorized medical treatment at a private facility 
on September 30, 1992, is the subject of a separate appellate 
decision.)


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by Regional Offices (RO) of 
the Department of Veterans Affairs (VA) in June 1995 and 
September 1996 which denied the veteran's claims of 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for alleged additional disability claimed as the result of 
surgery by the VA in August 1992, and entitlement to special 
monthly pension based on being housebound due to 
disabilities.  The veteran subsequently perfected appeals of 
these decisions.

The RO's September 1996 decision also denied the veteran's 
claim of entitlement to special monthly pension by reason of 
the need for regular aid and attendance of another person due 
to disabilities.  The veteran did not submit a notice of 
disagreement with regard to this issue, and did not perfect 
an appeal of this issue.  Therefore, this issue is not 
properly before the Board.

A hearing on this claim was held in Wichita, Kansas, on June 
7, 1999, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  The Board notes that the 
tape of this hearing was defective and no transcript could be 
prepared of the hearing testimony.  In a November 1999 letter 
the Board notified the veteran of this situation and informed 
him that he should respond if he wished to have another 
hearing.  A copy of this letter was also sent to his 
attorney.  No response was received by the veteran or his 
attorney.  Therefore, the Board finds that the veteran is not 
prejudiced by the rendering of a decision based on the record 
without a written transcript.

In a February 1997 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claims.  In May 
2000, the Board denied the claim for special monthly pension 
and remanded the claim for compensation under 38 U.S.C.A. 
§ 1151.  The case has now been returned to the Board for 
further appellate review.  The Board notes that the veteran 
was previously represented by an attorney; however, as of 
June 2004 he is no longer represented in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete his claims, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the case must be remanded to the RO 
because the requirements of the VCAA have not been met.  In 
particular, none of the documents of record conform to the 
notice requirements of 38 U.S.C.A. § 5103(a).  The veteran 
has not been provided a VCAA notification letter containing 
information and evidence needed to substantiate and complete 
his claim, and which portion of any such information or 
evidence is to be provided by the claimant and which portion, 
if any, the VA will attempt to obtain on behalf of the 
claimant.  

A regulatory provision that permitted the Board to provide 
such notice, 38 C.F.R. § 19.9(a)(2)(ii) (2002), was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit (Court of Appeals).  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, the Board must remand the case for the 
purpose of having such a letter issued.  The Board notes that 
a specific letter attachment has been created for use in 
claims for compensation under 38 U.S.C.A. § 1151.  See 
Veterans Benefits Administration Fast Letter 04-17 (August 
12, 2004).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  The required notice to the 
appellant should include a statement as 
to the information and evidence necessary 
to substantiate the claim for 
compensation under 38 U.S.C.A. § 1151, 
and should indicate which portion of any 
such information or evidence is to be 
provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  

2.  The RO should attempt to obtain all 
available evidence of which it becomes 
aware as a result of the appellant's 
response to the additional notice.  The 
RO must inform the appellant as to any 
evidence which cannot be obtained.  

3.  The RO should review any additional 
evidence which is added to the claims 
file and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




